[Cite as State v. Davis, 2018-Ohio-2118.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-17-1041

        Appellee                                 Trial Court No. CR0201503092

v.

Anthony E. Davis                                 DECISION AND JUDGMENT

        Appellant                                Decided: June 1, 2018

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Neil S. McElroy, for appellant.

                                            *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a January 24, 2017 judgment of the Lucas County

Court of Common Pleas, sentencing appellant to an 11-year term of incarceration on

appellant’s rape conviction, and an 8-year term of incarceration on appellant’s conviction
of corruption of another with drugs conviction, ordered to be served consecutively. For

the reasons set forth below, this court affirms the judgment of the trial court.

         {¶ 2} Appellant, Anthony E. Davis, sets forth the following sole assignment of

error:

                I. Mr. Davis did not receive the effective assistance of counsel as

         guaranteed by the Constitutions of the United States and the State of Ohio.

         {¶ 3} The following undisputed facts are relevant to this appeal. The instant case

stems from an incident in which appellant, while on community control for prior

convictions, took a woman he met on Facebook to a North Toledo motel, furnished her

with various unlawful drugs, and after she was compromised by the drugs, raped her.

The DNA retrieved from the victim’s rape kit was a match for appellant.

         {¶ 4} On December 10, 2015, appellant was indicted on one count of rape, in

violation of R.C. 2907.02, a felony of the first degree, and one count of corruption of

another with drugs, in violation of R.C. 2925.02, a felony of the second degree. The case

proceeded to a bench trial on November 14, 2016. On November 18, 2016, appellant was

found guilty of the offenses.

         {¶ 5} Appellant was sentenced to an 11-year term of incarceration on the rape

conviction, and an 8-year term of incarceration on the corruption of another with drugs

conviction, ordered to be served consecutively. This appeal ensued.

         {¶ 6} In the sole assignment of error, appellant asserts that he received ineffective

assistance of trial counsel. We do not concur.




2.
       {¶ 7} To prevail on an ineffective assistance of counsel claim, an appellant must

show both that counsel’s representation was objectively deficient and, but for the

demonstrated deficiencies, the outcome of the case would have been different. Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

       {¶ 8} In support of this appeal, appellant maintains that trial counsel was

ineffective for failing to dispute appellant’s criminal record, “[A]s reported in the PSI

report.” The entire basis of appellant’s position in this case is prefaced upon trial

counsel’s statement to the court in the course of the proceedings below that, “[Appellant]

doesn’t believe that there’s been six [felony] convictions.”

       {¶ 9} Appellant implies that the information before the trial court regarding

appellant’s prior criminal history was inaccurate in a way so as to prejudicially impact

appellant. The record of evidence runs counter to this assertion.

       {¶ 10} The record of evidence encompasses no evidence of any kind in support of

appellant’s belief that the PSI prejudicially misrepresented appellant’s criminal history.

On the contrary, the record reflects that appellant’s full criminal history actually includes

more prior felonies than the number disputed by appellant. (Emphasis added).

       {¶ 11} We find that the alleged failure of trial counsel to object to appellant’s

criminal history as reported to the trial court, which was not reported in an incorrectly

prejudicial way, does not constitute an objective deficiency of trial counsel. Appellant

cannot demonstrate that the outcome of the matter would have been different but for




3.
declining to pursue a meritless claim. We find appellant’s assignment of error not well-

taken.

         {¶ 12} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.


                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                                _______________________________
                                                             JUDGE
Thomas J. Osowik, J.
                                                 _______________________________
James D. Jensen, J.                                          JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE


              This decision is subject to further editing by the Supreme Court of
         Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
              version are advised to visit the Ohio Supreme Court’s web site at:
                       http://www.supremecourt.ohio.gov/ROD/docs/.




4.